DETAILED ACTION
Applicant’s 12/21/2020 response to the previous 10/06/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims as amended and/or filed on 12/21/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 05/11/2018 (20180511).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE APPLICATION NUMBER 2018-092141 filed on 05/11/2018 (20180511).

Response to Amendments/Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection of claims as set forth in section 11 of said previous 10/06/2020 Office action have been fully considered and they are not persuasive. 
Applicant argues on pages 3+ inter alia:
Djugash does not disclose a charging dock configured to execute “second arithmetic processing” using data received from the robot and transmit a processing result back to the robot.

RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are untenable because as set forth in said previous Office action the rejection is based on the teachings of the combination of references wherein Djugash is relied upon as teaching the recited claim limitations.  See for example, para [0052] “the charging unit 183 may transmit and receive not only a wireless charging signal but also a data signal so that the robot may communicate with the wearable device.”



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170066128 A1 to Gildert; Suzanne in view of US 20160250752 A1 to Djugash; Joseph M.A. et al. (Djugash).

Regarding claim 1 Gildert teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    579
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    454
    543
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    705
    517
    media_image4.png
    Greyscale


“[0121] FIG. 3 illustrates an exemplary robotic apparatus 300. As discussed herein, robotic apparatuses may take any of a wide variety of forms. These include operator controllable robotic apparatus, autonomous robotic apparatus, and hybrid robotic apparatus. A robotic apparatus comprises one or more bodies, also called structural components, or brackets. The bodies are coupled by joints, for example, bearings and/or servo-motors. For example, a first body is connected to a second body by a servo or the like. It is possible to describe a robotic apparatus in terms of the joints or the bodies. FIG. 3 is described in terms of the joints but a person of skill in the art will appreciate a body based description is possible. 

[0142] An exemplary branch is energy resources branch 510. Exemplary resources in the energy resources branch 510 are power supplies 512. Examples of power supplies are an electrical connector attached to power source, inductive power transfer apparatus (e.g., an inductor or inductive charging pad) “, 

the autonomous moving body 5comprising:
a driven body comprising at least a carriage capable of moving autonomously; and 
a battery, the charging dock comprising a charger configured to charge the battery in figure 9, 
the autonomous moving body further comprising: 
a first communication unit configured to be able to communicate 10with the charging dock in Figure 9 item 906 and para:
“[0142] An exemplary branch is energy resources branch 510. Exemplary resources in the energy resources branch 510 are power supplies 512. Examples of power supplies are an electrical connector attached to power source, inductive power transfer apparatus (e.g., an inductor or inductive charging pad) attached to a power source, and the like. Another exemplary energy resource is solar energy 514. If the subject robotic apparatus includes one or more photovoltaic arrays, the robotic apparatus may renew its energy resources by seeking sun light, or other light, of intensity and composition suitable for charging a battery. Yet 

a first arithmetic processing unit configured to execute first arithmetic processing related to the drive of the driven body among arithmetic processings of the autonomous moving body see para:
“[0105] A robotic apparatus includes a propulsion or motion subsystem 152 comprising of one or more motors, solenoids or other actuators, and associated hardware (e.g., drivetrain, wheel(s), treads), to propel the robotic apparatus in a physical space. The space does not need to be horizontal or terrestrial. Examples of spaces include water, air, vertical spaces, and the like.”,

15a second communication unit configured to be able to communicate with the autonomous moving body in figure 17, step 1702 para [0212] “For example, an operator at an operator station or via a remote control can direct the robotic apparatus to engage in active self-enrichment.”; and 
a second arithmetic processing unit configured to execute second arithmetic processing other than the first arithmetic processing among the arithmetic processings of the autonomous moving body in paragraphs:
“[0212] At 1702, the robot controller directs a robotic apparatus to engage in self-enrichment activities. For example, the robotic apparatus has no tasks to do or it is not deficient in any resources deemed more important than enrichment. For example, an operator at an operator station or via a remote control can direct the robotic apparatus to engage in active self-enrichment. Using the robot controller via output subsystem and motion subsystems”, 

wherein 20the second communication unit is configured to be able to receive arithmetic data used for the second arithmetic processing from the first communication unit, and is configured to be able to transmit a processing result of the second arithmetic 
“[0213] At act 1704, the robot controller collects data from sensors in or on the subject robotic apparatus, or elsewhere in the environment in which the robotic apparatus operates. For example, when a new object is present in the environment of a robotic apparatus, the robot controller causes the robotic apparatus to acquire data for the new object. For example, where the robotic apparatus is lacking new input in its current environment, the robot controller seeks out new input such as new information or new objects.
[0214] At 1706, the robot controller analyzes the data. Analyzing the subject data includes extracting features form the data. For example, the robot controller classifies object in the data. In some implementations, the robot controller analyzes the data associated with a new object in the environment. For example, the robot controller processes the data until an anomaly score lessens to an acceptable level. An anomaly score is a metric that described a degree information characterizing an object does not conform to an expected pattern a dataset. And 
[0215] At 1708 the robot controller extends the analysis over that data by employing learning or training. Learning or training includes supervised and unsupervised learning or training. In supervised learning or training, a human operator, or another agent, can classify a portion of the data of interest to the robotic apparatus. In some implementations, the robot controller exchanges classification information with the operator or another agent.”.  


Gildert does not appear to expressly disclose the charging dock further comprising:  
15a second communication unit configured to be able to communicate with the autonomous moving body; and 
a second arithmetic processing unit configured to execute second arithmetic processing other than the first arithmetic processing among the arithmetic processings of the autonomous moving body, 

is configured to be able to transmit a processing result of the second arithmetic processing which has been executed by the second arithmetic processing unit to the first 25communication unit.  

Djugash teaches in for example, the figures below:

    PNG
    media_image5.png
    509
    618
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    456
    511
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    730
    565
    media_image7.png
    Greyscale

a charging dock further comprising:  

a second arithmetic processing unit configured to execute second arithmetic processing other than the first arithmetic processing among the arithmetic processings of the autonomous moving body, 
wherein 20the second communication unit is configured to be able to receive arithmetic data used for the second arithmetic processing from the first communication unit, and 
is configured to be able to transmit a processing result of the second arithmetic processing which has been executed by the second arithmetic processing unit to the first 25communication unit in for example paragraphs:
“[0037] The component array 140 includes a battery 141, an antenna 142 and an input/output port (I/O port) 143. The battery 141 may be a battery or other power supply capable of powering the wearable smart device 100. The battery 141 may have a connection port for recharging or may be wirelessly recharged, such as through induction charging. The antenna 142 may be one or more antennas capable of transmitting and receiving wireless communications. For example, the antenna 142 may be a Bluetooth or WiFi antenna, a radio frequency identification (RFID) antenna or reader and/or a near field communication (NFC) unit. The I/O port 143 may be one or more ports for connecting additional peripherals and/or communicating with other devices. For example, the I/O port 143 may be a headphone jack, a data port or the like.

[0052] The charging unit 183 may be configured to provide a wireless and/or a wired charge to the wearable smart device 100. For example, the wearable smart device 100 may be positioned on or near the robot 150 and may receive a charge via the charging unit 183 of the robot 150. In some embodiments, the charging unit 183 may transmit and receive not only a wireless charging signal but also a data signal so that the robot 150 may communicate with the wearable smart device 100 via the charging unit 183. In some embodiments, the charging unit 183 may also be capable of receiving a charge from a wired or wireless power source and providing the charge to a battery 191 of the physical array 190.

261A may be adapted to physically couple the smart necklace 200 to another device such as a charging dock, a robot or the like. The connector 261A may include a snap connector, a press-fit connector, a magnetic connector or any other type of connector capable of physically connecting the smart necklace 200 to another device having a similar type of connector. When the smart necklace 200 is connected to another device via the connector 261A, the smart necklace 200 may not become removed with normal use. For example, if the other device is a robot, normal movement of the robot (i.e., movement that the robot is expected to perform) will not cause the smart necklace 200 to become disconnected. The connector 261A may be positioned within the indent 260A or separate from the indent 260A”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a charging dock communicating with a device to be charged. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the device would communicate with the charging dock. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Djugash to the prior art of Gildert as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the autonomous moving system according to Claim 1, wherein the first communication unit and the second communication unit 30include a wireless communication function and a wired communication function, 
in regard to a part of the second arithmetic processing, when the charger is charging the battery, the second communication unit performs at least one of: 
receiving the arithmetic data used for the part23 of the second arithmetic processing through wired communication; and 
transmitting a processing result of the part of the second arithmetic processing, through wired communication, and in regard to the remaining second arithmetic processing, when 5the carriage is moving autonomously, the second communication unit performs at least one of: 
receiving the arithmetic data used for the remaining second arithmetic processing; and transmitting a processing result of the remaining second arithmetic processing, through wireless communication see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Gildert expressly teaches that the operator can control the robot wirelessly when the robot is away from the charger.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Djugash to the prior art of Gildert as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the autonomous moving system according to Claim 2, wherein the driven body comprises an arm provided in the carriage, 
the first arithmetic processing is processing for making the 15carriage move autonomously and processing for making the arm grasp an object see Gildert paragraphs:
“[0106] A robotic apparatus includes a manipulation subsystem 154 comprising one or more appendages, such as, one or more arms and/or one or more associated end-effectors. An end-effector is a device attached to a robotic arm designed to interact with the environment. End-effectors for robotic apparatus operating in unstructured environments are devices of complex design. Ideally, these are capable of performing many tasks, including for example grasping or gripping or otherwise physically releasably engaging an object.

[0169] At 906, the robot controller causes the subject robotic apparatus to manipulate the power source connector with end-effectors on the subject robotic apparatus. The robot controller causes the subject robotic apparatus to operate an appendage (e.g., arm or end-effector) to grasp or grip or otherwise engage (e.g., magnetically) and manipulate a first part of an electrical connector into a close fit engagement and an electrical engagement with a second part of the electrical connector. The first part of the electrical connector is a component in an incomplete circuit in the power supply. That is, the robotic apparatus connects to the power supply.

[0193] In some implementations, the second part of the electrical connector includes one or more handles. A pair of handles (1252, 1254) are illustrated. Using its end-effectors a robotic apparatus can grip or grasp the handles drawing the second part of the electrical connector 1200 from a docking station, or other resting place, and toward the first part of the electrical connector 1100. The handle can be arranged to provide the mechanical affordances needed to allow a robotic apparatus to bring the second part of the electrical connector 1200 into contact and engagement with the first part of the electrical connector 1100. Additionally or alternatively, the handle(s) can include one or more magnets or pieces of ferrous material, and the end-effector includes a complementary magnet or piece of ferrous material to allow the end-effector to magnetically grasp the electrical connector 1200 and/or assist in the end-effector in mechanically grasping the electrical connector 1200.”, 

the part of the second arithmetic processing is processing for machine-learning an object grasped by the arm in Gildert para:
540 in hierarchy 500. Examples of resources related to enrichment include data 542. A robotic apparatus can acquire data 542 for machine learning purposes in real time or offline. Examples of enrichment resources include learning resources 544. A robotic apparatus can acquire data 542 and engage in learning through for example a training process, such as, supervised training, and/or validation of training.”, and 

the remaining second arithmetic processing is processing for 20estimating the object grasped by the arm based on a result of the machine learning see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Gildert expressly teaches that the operator can control the robot wirelessly when the robot is away from the charger based on the images from the camera:
“[0108] Robotic apparatus 200 includes a network interface subsystem 210 is communicatively coupled to bus(es) 206 and provides bi-directional communicative coupling to other systems (e.g., external systems external to the robotic apparatus) via network or non-network communications channel 108. Robotic apparatus 200 includes an input subsystem 212 comprising one or more sensors that detect, sensor, or measure conditions or states of the robotic apparatus and/or conditions in the environment in which the robotic apparatus operates, and produce or provide corresponding sensor data or information. Such sensors include cameras or other imagers, touch sensors, load cells, pressure sensors, microphones, meteorological sensors, chemical sensors or detectors, or the like. Robotic apparatus 200 includes an output subsystem 214 comprising output devices, such as, speakers, lights, and displays. Input subsystem 212 and output subsystem 214, are communicatively coupled to the processor(s) 204 via bus(es) 206. In some implementations, the input subsystem 212 includes receivers to receive position and/or orientation information. For example, global position system (GPS) data, two more time signals to for the control subsystem 203 to create a position measurement based data in the signals such as time of flight, signal strength, or other data to effect a position measurement.”.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Djugash to the prior art of Gildert as explained above as 

Regarding claim 4 and the limitation the autonomous moving system according to Claim 3, wherein 25in the case where the part of the second arithmetic processing is processing for machine-learning an object, 
the second communication unit receives image data for machine learning in which the object grasped by the arm is photographed from the first communication unit through wired communication, and 
the 30second arithmetic processing unit machine-learns the object in the image data for machine learning which has been received by the second communication unit, and 
in the case where the remaining second arithmetic processing is processing for estimating the object grasped by the arm based on a 24 result of the machine learning, see Djugash para:
“[0055] The actuators 192 may be coupled to physical portions of the robot 150 capable of motion such as arms, end effectors, legs or the like and may be configured to cause the portion of the robot 150 to move. For example, an actuator may be coupled to an end effector of the robot 150. When the processor 161 determines that the end effector should flex, causing the end effector to grasp an object, the actuator coupled to the end effector may be caused to extend or retract, causing the end effector to grasp the object. And 

[0114] When the user 901 desires to place the smart necklace 200 on the mobile robot base 600, the user 901 may so indicate by speaking an instruction, selecting a switch or the like. In response, the smart necklace 200 may receive the instruction and transmit a request for the mobile robot base 600 move to the location of the user 901 so that the user 901 may place the smart necklace 200 on the mobile robot base 600. In other embodiments, the instruction may be received by the mobile robot base 600. The mobile robot base 600 may navigate to the location of the smart necklace 200 via data detected by the camera 672, by the sensor 676, by following a beacon transmitted by the smart necklace 200 or the like. In some embodiments, the user 901 may hold the smart necklace 200 out and 708 of the arm 700 may reach for and grasp the smart necklace 200 and place it in the correct position on the mobile robot base 200.”

the second communication unit receives image data for estimation in which the object grasped by the arm is photographed from the first communication unit through wireless communication, 
the 5second arithmetic processing unit estimates the object in the image data for estimation which has been received by the second communication unit based on a result of machine learning, and 
the second communication unit transmits an estimation result of the object which has been estimated by the second arithmetic processing unit to 10the first communication unit through wireless communication see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Gildert expressly teaches that the operator can control the robot wirelessly when the robot is away from the charger and if the robot is connected to the charger then via the wired connection because it uses less energy to communicate via wire than wireless.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Djugash to the prior art of Gildert as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation an autonomous moving body, comprising: 

15a battery capable of charging at a charging dock, 
the autonomous moving body further comprising: 
a communication unit capable of communicating with the charging dock; and 
an arithmetic processing unit configured to execute first 20arithmetic processing related to the drive of the driven body among arithmetic processings of the autonomous moving body, 
wherein the communication unit is configured to be able to transmit arithmetic data used for second arithmetic processing other than the first arithmetic processing among the arithmetic processings of the 25autonomous moving body to the charging dock, and is configured to be able to receive a processing result of the second arithmetic processing which has been executed by the charging dock from the charging dock see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  


Regarding claim 6 and the limitation a charging dock, comprising a charger configured to charge a 30battery of an autonomous moving body, 
the autonomous moving body comprising: 
a driven body comprising at least a carriage capable of moving autonomously; 
and the battery, the charging dock further comprising: 
a communication unit capable of communicating with the 25 autonomous moving body; and 

wherein the communication unit is configured to be able to receive arithmetic data used for the second arithmetic processing from the autonomous moving body, and 
is configured to be able to transmit a processing result of the second arithmetic processing which has been 10executed by the arithmetic processing unit to the autonomous moving body see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
  
Regarding claim 7 and the limitation a method for controlling an autonomous moving body, the autonomous moving body comprising: 
a driven body comprising at least 15a carriage capable of moving autonomously; 
and a battery capable of being charged at a charging dock, the method comprising; 
configuring the autonomous moving body so as to be capable of executing first arithmetic processing related to the drive of the driven body among arithmetic processings of the autonomous moving body;  
20configuring the autonomous moving body so as to be capable of transmitting arithmetic data used for second arithmetic processing other than the first arithmetic processing among the arithmetic processings of the autonomous moving body to the charging dock; and configuring the autonomous moving body so as to be capable of 25receiving a processing result of the second arithmetic processing which has been executed by the 

Regarding claim 8 and the limitation a method for controlling a charging dock, the charging dock comprising a charger configured to charge a battery of an autonomous 30moving body, the autonomous moving body comprising: 
a driven body comprising at least a carriage capable of moving autonomously; 
and the battery, the method comprising: 
configuring the charging dock so as to be capable of receiving arithmetic data used for second arithmetic processing other than first 26 arithmetic processing related to the drive of the driven body among arithmetic processings of the autonomous moving body from the autonomous moving body; 
configuring the charging dock so as to be capable of executing 5the second arithmetic processing; and configuring the charging dock so as to be capable of transmitting a processing result of the second arithmetic processing to the autonomous moving body see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  


10 Regarding claim 9 and the limitation a non-transitory computer readable medium storing a program causing an autonomous moving body to function as a communication means capable of communicating with the charging dock and an arithmetic processing means for executing first arithmetic 15processing related to the drive of a driven body among arithmetic processings of the autonomous moving body, the autonomous moving body comprising: the driven body comprising at least a carriage capable of moving 

Regarding claim 10 and the limitation a non-transitory computer readable medium storing a program causing a charging dock to function as a communication means capable of communicating with an 30autonomous moving body and an arithmetic processing means for executing second arithmetic processing other than first arithmetic processing related to the drive of a driven body among arithmetic processings of the autonomous moving body, the charging dock comprising a charger configured to charge a27 battery of the autonomous moving body, the autonomous moving body comprising: 
the driven body comprising at least a carriage capable of moving autonomously; and the battery, 
wherein the communication means is configured to be able to receive 5arithmetic data used for the second arithmetic processing from the autonomous moving body, and is configured to be able to transmit a processing result of the second arithmetic processing which has been executed by the arithmetic processing means to the autonomous moving body see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210412                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665